   

_ aoe.
N.

— imesarg
Place of hearing: ~ Docket number: iP Wry 1&7 SAB ‘

Date: ‘Prisoner register No.: 54762-039 DOJ#: CRM-236539-03-18-311-F

VERIFICATION OF CONSENT TO TRANSFER TO GERMANY
- FOR EXECUTION OF PENAL SENTENCE OF THE UNITED STATES OF AMERICA

I, James Robert Liang, having been duly sworn by a verifying officer appointed under the laws of the
United States of America, certify that I understand and agree, in consenting to transfer to GERMANY for the
execution of the penal sentence imposed on me by a court of the United States, or a state thereof, that:

1, My conviction or sentence can only be modified or set aside through appropriate proceedings brought
by me or on my behalf in the United States of America;
2. | Mysentence will be carried out according to the laws of GERMANY;
3, If a court of GERMANY should determine upon a proceeding brought by me or on my behalf that my

transfer was not accomplished in accordance with the treaty or laws of GERMANY, I may be returned

to the United States of America for the purpose of completing my sentence ifthe United States of
America requests my return; and,

4. Once my consent to transfer is verified by the verifying officer, I may not revoke that consent,

5. I understand that if I have a motion pending requesting a sentence reduction based on recent retroactive
changes to the sentencing guidelines or if] have a motion pending under the recently announced
executive clemency program, it is my responsibility to notify the Department of Justice if these motions
subsequently result in a change to my sentence. I understand that this notification is necessary so that
the Department will be able to notify the country administering my transferred sentence. This
notification should include a.copy of the order and should be sent to: The International Prisoner
Transfer Unit, Office of International Affairs, Criminal Division, United States Department of Justice,
1301 New York Avenue, NW, Washington, D.C. 20530.

I have been advised of my right to consult with counsel, and have been afforded the opportunity for
such consultation prior to giving my consent to transfer. I have been advised that if ] am financially unable to
obtain counsel, one would be appointed for me under the laws of the United States of America free of charge.
My consent to transfer is wholly voluntary and not the result of any promises, threats, coercion, or other
improper inducements. I hereby consent to my transfer to GERMANY for the execution of the penal sentence

imposed on me by a court of the United States of America, or a state thereof.
\ \
NS —=

Signatute gf transferring prisoner

 

Subscribed before me this Z Ykkiay of Clentbiier . Based on the proceedings conducted,
@>¢, | find that the above consent was knowingly and understandingly given and is wholly VBluntary and

: ‘ . : : n
any promises, threats, coercion, or other improper ian QO

bitin Officer a4

STANLEY A. BOONE, U. 8. Magistrate Jud

Fi

  

 

10 NHSL
‘1431

ao:
s
H1S1a ‘sn

 

6LOZ 7? dds

Print name and office -

 

LYNOD 15!

 

VINHOSIIW9 SO

 
